 


113 HR 4671 IH: Public Interest Declassification Board Reauthorization Act of 2014
U.S. House of Representatives
2014-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4671 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2014 
Mr. Issa introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To extend the Public Interest Declassification Act of 2000. 
 
 
1.Short titleThis Act may be cited as the Public Interest Declassification Board Reauthorization Act of 2014. 
2.ExtensionSection 710(b) of the Public Interest Declassification Act of 2000 (Public Law 106–567; 50 U.S.C. 3161 note) is amended by striking 2014. and inserting 2015..   
 
